Name: Commission Regulation (EEC) No 1385/83 of 27 May 1983 on the classification of goods falling within subheading 21.02 C II of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  foodstuff;  beverages and sugar
 Date Published: nan

 Avis juridique important|31983R1385Commission Regulation (EEC) No 1385/83 of 27 May 1983 on the classification of goods falling within subheading 21.02 C II of the Common Customs Tariff Official Journal L 141 , 01/06/1983 P. 0043 - 0043 Finnish special edition: Chapter 2 Volume 3 P. 0186 Spanish special edition: Chapter 02 Volume 10 P. 0009 Swedish special edition: Chapter 2 Volume 3 P. 0186 Portuguese special edition Chapter 02 Volume 10 P. 0009 *****COMMISSION REGULATION (EEC) No 1385/83 of 27 May 1983 on the classification of goods falling within subheading 21.02 C II of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff (1), as last amended by the Act of Accession of Greece, and in particular Article 3 thereof, Whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provisions must be laid down concerning the tariff classification of a product consisting of non-germinated barley grains, husked, roasted and usable in the production of beer, as a colouring and flavouring agent, or as a coffee substitute; Whereas heading No 21.02 of the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (2), as last amended by Regulation (EEC) No 604/83 (3), includes inter alia roasted coffee substitutes; Whereas the product concerned, even if it can be used for colouring and flavouring beer, has the characteristics of a roasted coffee substitute of heading No 21.02; whereas, within this heading, subheading 21.02 C II must be chosen for the product in question; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION: Article 1 The product consisting of non-germinated barley grains, husked, roasted and usable in the production of beer as a colouring and flavouring agent, or as a coffee substitute, shall be classified in the Common Customs Tariff under subheading: 21.02 Extracts, essences or concentrates, of coffee, tea or matÃ © and preparations with a basis of these extracts, essences or concentrates; roasted chicory and other roasted coffee substitutes and extracts, essences and concentrates thereof: C. Roasted chicory and other roasted coffee substitutes: II. Other Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 May 1983. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 14, 21. 1. 1969, p. 1. (2) OJ No L 172, 22. 7. 1968, p. 1. (3) OJ No L 72, 18. 3. 1983, p. 3.